Name: Commission Regulation (EEC) No 296/88 of 1 February 1988 amending Regulation (EEC) No 1124/77 redefining the destinaton zones for export refunds or levies and for certain export licences for cereals and rice
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 No L 30/9 2. 2. 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 296/88 of 1 February 1988 amending Regulation (EEC) No 1124/77 redefining the destinaton zones for export refunds or levies and for certain export licences for cereals and rice scope of the common agricultural policy ; whereas they are not therefore part of the customs territory of the Community and refunds may be granted on exports to them ; whereas in order to facilitate exportation of Community agricultural products to them they should be grouped in a specific destination zone ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1124/77 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journctl of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3989/87 (2), and in particular Article 16 (6) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 3990/87 (4), and in particular Article 17 (6) thereof, Whereas Commission Regulation (EEC) No 11 24/77 0, as last amended by Regulation (EEC) No 1548/87 (*), defined the destination zones to be used to fix export refunds or levies for cereals and rice ; Whereas Puerto Rico is part of the customs territory of the United States of Amercia ; whereas it should therefore be withdrawn from Zone IV (b) ; Whereas a number of territories are politically part of a Member State but do not fall within the geographical This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 1988 . For the Commission Frans ANDRIESSEN Member of the Commission (') OJ No L 181 , 1 . 11 . 1975, p . 1 . P) OJ No L 377, 31 . 12. 1987, p . 1 . (3) OJ No L 166, 25. 6 . 1976, p . 1 . ( «) OJ No L 377, 31 . 12. 1987, p. 15 . (J) OJ No L 134, 28 . 5 . 1977, p . 53 . ( «) OJ No L 144, 4. 6. 1987, p . 14. No L 30/ 10 Official Journal of the European Communities 2. 2. 88 ANNEX ZONE I (a) Libya Egypt Israel Lebanon Syria Cyprus Turkey (b) Morocco Algeria Tunisia (c) Jordan (d) Malta Yugoslavia Albania ZONE II (a) Poland Soviet Union (Baltic ports) (b) Norway Sweden Finland Faeroe Islands Iceland Greenland ZONE III (a) Czechoslovakia Hungary (b) Romania Bulgaria Soviet Union (Black Sea ports) ZONE IV (b) Thailand Kampuchea Laos Japan Indonesia Malaysia Philippines (c) Other countries and territories of Asia and Oceania (except New Caledonia and dependencies, French Polynesia, the French Southern and Antarctic Territories and the Wallis and Futuna Islands) Austalia New Zealand ZONE VIII (a) ACP countries Angola Antigua and Barbuda Bahamas Barbados Belize Benin Botswana Burkina Faso Burundi Cameroon Cape Verde Comoros (not including Mayotte) Congo Ivory Coast Djibouti Dominica Ethiopia Fiji Gabon Gambia Ghana Grenada Guinea Guinea-Bissau Equatorial Guinea Guyana Jamaica Kenya Kiribati Lesotho Liberia Madagascar Malawi Mali Mauritius Mauritania Mozambique Niger Nigeria Uganda Papua New Guinea Cental African Republic Rwanda St Kitts-Nevis St Vincent and the Grenadines St Lucia Solomon Islands Western Samoa Sao Tome and Principe Senegal Seychelles (a) Mexico, countries and territories of Central America (except ACP countries) (b) Greater and Lesser Antilles and Bermuda (except ACP coun ­ tries, Puerto Rico, Aruba and the Netherlands Antilles) (c) Countries and territories of South America (Atlantic Coast) (d) Countries and territories of South America (Pacific Coast) ZONE V (a) Namibia (South West Africa) Ex-Spanish Sahara East and West African coastal islands (except ACP countries) (b) Republic of South Africa ZONE VI Countries and territories of the Arabian Peninsula Iraq Iran ZONE VII (a) Afghanistan Pakistan India (including Sikkim) Nepal Sri Lanka Bangladesh Burma Bhutan Islans of the Indian Ocean (except ACP countries) Official Journal of the European Communities No L 30/ 112. 2. 88 Zaire Zimbia Zimbabwe (b) French Polynesia New Caledonia and dependencies Wallis and Futuna Islands French Southern and Antarctic Territories Saint Pierre and Miquelon Mayotte Netherlands Antilles Aruba Sierra Leone Somalia Sudan Surinam Swaziland Tanzania Chad Togo Tonga Trinidad and Tobago Tuvalu Vanuatu